 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10
     PAMELA ANNE POTTS,                              )    CIVIL NO. 1:18-cv-01566-EPG
11                                                   )
          Plaintiff,                                 )    ORDER OF REMAND PURSUANT TO
12        v.                                         )    SENTENCE FOUR OF 42 U.S.C. § 405(g)
                                                     )    AND FOR ENTRY OF JUDGMENT
13   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )    (ECF No. 16)
14                                                   )
          Defendant.                                 )
15                                                   )
                                                     )
16
17          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
18   42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (ECF No. 16),
19          IT IS ORDERED that the above-captioned action is remanded to the Commissioner of
20   Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
21   Upon remand, the Office of Hearing Operations shall remand the case to an Administrative Law
22   Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the evidence of record.
23          The Clerk of the Court is directed to enter a final judgment in favor of Plaintiff, and
24   against Defendant, reversing the final decision of the Commissioner.
25   IT IS SO ORDERED.

26
        Dated:     August 27, 2019                             /s/
27                                                        UNITED STATES MAGISTRATE JUDGE
28


                                                      1
